DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6,983,773.
In re claim 1, Hagano discloses an opening and closing device (figures 11-12) for a fuel inlet of a vehicle, the opening and closing device comprising: 
a cap cover (the whole outer housing figs.11-12) mounted at the fuel inlet (10D) of the vehicle; 
a fuel cap (31D)) pivotably mounted at the cap cover and configured to selectively open or close the fuel inlet by being pivoted inside the fuel inlet (fig.12); and 
a fuel cap operating mechanism (90, 91, 92, 95) mounted in the fuel inlet and configured, when a fuel door (functional language of the positively recited mechanism, the mechanism functions as .
Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, teaches or fairly suggests: “a button spring mounted at the fuel inlet to elastically support the door button, and, when the pressing of the door button by the fuel door is released, configured to provide an elastic restoration force to the door button for allowing the door button to slide in the second direction” (emphasis added), in the combination as claimed. While Hagano disclose much of the claimed invention, it fails to disclose the above-recited feature. Rather, Hagano is configured to function in the opposite manner. That is, Hagano’s button spring is configured when the PULLING of the door button by the fuel door is released it slides so that the flap closes. The Examiner notes that the spring in the embodiment of figures 11-12 is unlabeled, but a PHOSITA would infer that this spring functions the same as the spring 78 in the embodiments of figures 7-10. Rearranging the spring so that it functions in the claimed manner would destroy the operation of the device, i.e. would not allow the flap to close when the fuel door closes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romanek (5,485,971) discloses the use of a push button for locking/unlocking a flap valve. Hagano” (2007/0125444) discloses the use of an actuator on a fuel door to lock/unlock a flap valve.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753